DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Claim 3 recites the limitation “the cover glass substrate” recited in claim 1, whereas claim 1 is silent regarding the “cover glass substrate”.  In view of the fact the entire specification and drawings of the present application is silent regarding the “cover glass substrate” while there are a plurality of “glass substrate”, one of ordinary skill in the art cannot clearly understand what the limitation at issue refers to.
Accordingly, claim 3 is indefinite.  Examiner interprets the limitation as “the  glass substrate” for the following claim rejections for the purpose of compact prosecution only.
Claims 4-5 depends from claim 3, and is indefinite at least for the same reason above, and there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0204509 A1) in view of Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021).
As to claim 1, Park teaches a dynamically adjustable display system (Park, a “flexible display device”), comprising: 
	a flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) that is capable of reversibly bending along one or more bending axes (Park, see FIGS. 6A-6B, [0073]); 
	an adjustable support (Park, FIG. 6A-6B, [0072], “deformation member 220”) on which the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) is mounted, wherein the adjustable support is configured to selectively bend the flexible display (Park, FIGS. 6A-6B, [0073], “ flexible display device 200 is deformed in association with the deformation of the deformation member 220, and thus the external light 280 may be blocked”); 
	a photodetector (Park, FIGS. 6A-6B, [0072], “sensor unit 230”); and 
see FIGS. 6-7) the adjustable support (Park, FIGS. 6-7, [0078], “deformation member 320”) and the plurality of photodetectors (Park, FIGS. 6-7, [0078], “sensor unit 330”), wherein the control unit (Park, FIG. 7, [0078], “control unit 350”) causes the adjustable support (Park, FIGS. 6-7, [0078], “deformation member 320”) to bend the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) in response to ambient light detected at the plurality of photodetectors (Park, FIGS. 6-7, [0078]-[0079], “when the deformation member 320 controlled by the control unit 350 is deformed, the flexible display device 300 is deformed, thereby allowing the external light to be blocked”).  
	Park fails to explicitly teach the photodetector to be a plurality of photodetectors positioned about a perimeter of the flexible display for detecting ambient light.
 However, Wu teaches the concept the photodetector to be a plurality of photodetectors positioned about a perimeter of the flexible display for detecting ambient light (Wu, FIGS. 2, [0022], “a plurality of sensors 202 can be embedded at the 4 vertices of the flexible display 200”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute “sensor unit 330” taught by Park with “a plurality of sensors 202 embedded at the 4 vertices of the flexible display 200”, as taught by Wu, in order to, e.g., “use the received plurality of external luminosity values to generate the luminosity information” (Wu, [0030]). 
As to claim 3, Park teaches the display system of claim 1, wherein the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) further comprises a display module (Park, FIG. 1B, [0051], “display unit 160”) attached to a surface of the cover glass substrate (Park, FIG. 1B, [0049], “flexible substrate 110”).  
claim 4, Park teaches the display system of claim 3, wherein the display module (Park, FIG. 1B, [0051], “display unit 160”) comprises a second glass substrate, wherein the second glass substrate is disposed adjacent to the cover glass substrate and the cover glass substrate (Park, FIG. 1B, [0051], “display unit 160 may include … a liquid crystal device”).  
Park fails to explicitly teach a “backlight unit”.
However, Examiner takes an Official Notice that it is old and well known in the art that a liquid crystal display device must comprise a back light unit.
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the position of the second glass substrate with respect to the cover glass substrate and the back light unit as a matter of engineering choice.  
As to claim 5, Park teaches the display system of claim 3, wherein the display module (Park, FIG. 1B, [0051], “display unit 160”) comprises an organic light emitting diode display (Park, FIG. 1B, [0051], “display unit 160 may include an organic light-emitting device”).  
As to claim 6, Park in view of Wu teaches the display system of claim l, wherein the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) comprises a border (Wu, FIGS. 2, [0022], the border comprising “the plurality of light sensors 202”) positioned on and extending along the perimeter of (Wu, see FIG. 2) the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”), and wherein the plurality of photodetectors are positioned on the border (Wu, FIGS. 2, [0022], “a plurality of sensors 202 can be embedded at the 4 vertices of the flexible display 200”).  Examiner renders the same motivation as in claim 1.
As to claim 7, Park teaches the display system of claim l, wherein the control unit (Park, FIG. 7, [0078], “control unit 350”) is configured to determine a bending direction and a bending degree based upon ambient light detected at the plurality of photodetectors (Park, e.g., FIGS. 8C-
As to claim 10, Park teaches the display system of claim 1, wherein the control unit (Park, FIG. 7, [0078], “control unit 350”) is configured to cause the adjustable support (Park, FIGS. 6-7, [0078], “deformation member 320”) to bend the flexible display (Park, FIG. 6A, [0070], “flexible display device 200”) so as to reduce an intensity of ambient light (Park, FIGS. 6-7, [0078]-[0079], “when the deformation member 320 controlled by the control unit 350 is deformed, the flexible display device 300 is deformed, thereby allowing the external light to be blocked”) detected by at least one of the plurality of photodetectors (Park, FIGS. 6-7, [0078], “sensor unit 330”).  
	As to claim 13, Park in view of Wu teaches a method for dynamically adjusting a flexible display (Park, a method for the “flexible display device”), the method comprising: 
	detecting an intensity of ambient light at each of a plurality of photodetectors (Wu, FIGS. 2, [0022], “Each light sensor 202 is used to quantify an external luminosity value from the environment.”), wherein the plurality of photodetectors are positioned about a perimeter of a flexible display (Wu, FIGS. 2, [0022], “a plurality of sensors 202 can be embedded at the 4 vertices of the flexible display 200”); and 
	bending the flexible display based upon the intensity of ambient light (Park, FIGS. 6-7, [0078]-[0079], “when the deformation member 320 controlled by the control unit 350 is deformed, the flexible display device 300 is deformed, thereby allowing the external light to be blocked”) detected at the plurality of photodetectors (Wu, FIGS. 2, [0022], the “plurality of sensors 202”) so as to reduce the intensity of ambient light detected by at least one of the plurality of photodetectors (Park, FIGS. 6A-6B, [0073], “flexible display device 200 is deformed in association with the 
As to claim 14, Park in view of Wu teaches the method of claim 13, further comprising determining a bending direction in which to bend the flexible display (Park, e.g., FIG. 10C, [0096], “some of deformation members 922 are located at the corner of the flexible display device 900, and a longitudinal direction of the deformation member 922 faces the corner of the flexible display device 900. Some deformation members 923 are located on a lateral surface of the flexible display device 900”; [0090], “when the plurality of deformation members 620 are formed, each deformation member 620 may be independently deformed”) based upon the intensity of ambient light detected at each of the plurality of photodetectors (Wu, FIGS. 2, [0022], “Each light sensor 202 is used to quantify an external luminosity value from the environment.”).  Examiner renders the same motivation as in claim 1.
As to claim 15, Park in view of Wu teaches the method of claim 13, further comprising determining a bending degree to which to bend the flexible display (Park, FIG. 9B, [0091], “when the deformation member 620 is deformed due to the external light 680 that is incident on the flexible display device 600, the flexible display device 600 is deformed accordingly”) based upon the intensity of ambient light detected at the plurality of photodetectors (Wu, FIGS. 2, [0022], “Each light sensor 202 is used to quantify an external luminosity value from the environment.”).  Examiner renders the same motivation as in claim 1.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0204509 A1) in view of Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021) and Kwak et al. (US 2014/0098075 A1).
claim 8, Park in view of Wu fails to explicitly teach the display system of claim l, wherein the flexible display is capable of bending into a concave configuration or a convex configuration.  
However, Kwak teaches the concept that the flexible display (Kwak, FIG. 6, [0127], “flexible display apparatus 100”) is capable of bending into a concave configuration or a convex configuration (Kwak, see FIG. 6).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute “deformation member 520” taught by Park with “actuator 140” taught by Kwak so that deform “display 110 into a convex shape in the Z+ direction or deform a local area into a concave shape in the Z- direction”, as taught by Kwak, in order to provide “a flexible display apparatus, which changes a display state of a display into a convex shape or a concave shape” (Kwak, [0010]).
As to claim 9, Kwak teaches the display system of claim 1, wherein the adjustable support (Kwak, FIG. 13, [0197], “actuator 140”) comprises one or more mechanical actuators configured to selectively bend the flexible display (Kwak, FIG. 13, [0197], “provides shape deformation to the display 110. In particular, under the control of the controller 130, the actuator 140 may provide the display 110 with a force to deform a local area of the display 110 into a convex shape in the Z+ direction or deform a local area into a concave shape in the Z- direction … MEMS element”).  Examiner renders the same motivation as in claim 8.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0204509 A1) in view of Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021) and Jia et al. (US 2019/0213978 A1).
claim 11, Park in view of Wu fails to explicitly teach the display system of claim 1, further comprising one or more location sensors configured to detect a location of a user, wherein the control unit further causes the adjustable support to adjust the flexible display based on the location of the user.  
However, Jia teaches the concept of one or more location sensors configured to detect a location of a user, wherein the control unit further causes the adjustable support to adjust the flexible display based on the location of the user (Jia, Fig. 8, [0067], “when a viewing position is detected by the detector 60, the control element 50 in the corresponding position of the flexible display device is controlled by the controller to emit light according to the obtained viewing position, so as to allow the flexible display device to achieve a required curvature, as illustrated in a part of FIG. 8B located on the right side”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art modify the “flexible display device 200” taught by Park to further comprise the “detector 60” to detect “viewing position” of the user so as to “to allow the flexible display device to achieve a required curvature”, as taught by Jia, in order to “satisfy the viewers’ best comfortable viewing” (Jia, [0067]).
As to claim 12, Jia teaches the display system of claim 11, wherein the control unit is configured to adjust the flexible display so as to orient the flexible display towards the location of the user as determined by the one or more location sensors (Jia, Fig. 8, [0067], “when a viewing position is detected by the detector 60, the control element 50 in the corresponding position of the flexible display device is controlled by the controller to emit light according to the obtained viewing position, so as to allow the flexible display device to achieve a required curvature, as .

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0204509 A1) in view of Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021) and Jo (US 2018/0262719 A1).
As to claim 16, Park in view teaches adjusting the flexible display based upon the intensity of ambient light detected at the plurality of photodetectors (Wu, FIGS. 2, [0022], “Each light sensor 202 is used to quantify an external luminosity value from the environment.”) so as to reduce the intensity of ambient light detected by at least one of the plurality of photodetectors (Park, FIGS. 6A-6B, [0073], “flexible display device 200 is deformed in association with the deformation of the deformation member 220, and thus the external light 280 may be blocked”).  
Park in view of Wu fails to explicitly tach the adjusting the flexible display to be tilting.
However, Jo teaches the concept of the adjusting the flexible display to be tilting (Jo, FIG. 5, [0012], “a driver posture detection sensor configured to sense the posture of the driver, a calculator configured to calculate display correction values of the display panel on the basis of the sensed pupil of the driver and the sensed posture thereof, and a display correction device configured to adjust the horizontal tilt and the vertical tilt of the display panel according to the calculated display correction values”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “flexible display device 200” taught by Park to be further “tilted”, as taught by Jo, in order to provide “a display system of a vehicle, which is capable of automatically correcting a tilt of a display device according to a state of a driver” (Jo, [0005]).
claim 18, it differs from claim 1 only in that it is a vehicle display system comprising the dynamically adjusting the flexible display based upon ambient lighting condition of claim 1.  It recites the similar limitations as in claim 1, and further recites “a vehicle base” and the “adjustable support disposed on the vehicle base”.  Park in view of Wu teaches them, and Jo teaches a vehicle base (Jo, FIG. 1, [0034], a “display system of a vehicle”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to the “flexible display 200” taught by Park to be disposed on the vehicle base, as taught by Jo, in order to provide “a display system of a vehicle, which is capable of automatically correcting a tilt and curvature of a display device according to a state of a driver” (Jo, [0005]).
As to claim 19, Jo teaches the vehicle display system of claim 18, wherein the vehicle base comprises a center console, a dashboard (Jo, FIG. 2, [0050], “dashboard”), or a steering wheel.
As to claim 20, it recites the similar limitations as in claim 3, and Park teaches them.  Please see claim 3 for detailed analysis.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2014/0204509 A1) in view of Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021), Jo (US 2018/0262719 A1) and Jia et al. (US 2019/0213978 A1).
As to claim 17, it recites the similar limitations as in claim 12, and Jia teaches them.  Examiner renders the same motivation as in claim 11.  Please see claim 12 for detailed analysis.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

As to claim 2, the closest known prior art, i.e., Park (US 2014/0204509 A1), Wu (US 2013/0271352 A1, IDS dated Sep. 13, 2021), Kwak et al. (US 2014/0098075 A1), Jia et al. (US 2019/0213978 A1), and Jo (US 2018/0262719 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the flexible display comprise a cold-bent glass substrate”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Neugart et al. (US 6,720,937 B1) teaches the concept that “in order to improve the readability of analog or digital display units arranged in a combination instrument, either at least one of the display units can be pivoted about at least one spatial axis by a drive arranged in the combination instrument” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

Dec. 3, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692        



***